      Case 8-18-74154-ast        Doc 34       Filed 05/01/19     Entered 05/01/19 11:37:24


                             Law Office of John Gonzalez, PC

                        3237 Route 112, bldg. 6, suite 10, Medford NY 11763
                                (631) 451-7834 phone (631) 451-0118 fax
                                     www.johngonzalezlawyer.com


May 1, 2019


Re: Bankruptcy Case # 18-74154-AST, Paula Abbamonte - Debtor


                           LOSS MITIGATION STATUS LETTER


To The Honorable Judge Alan S. Trust,

Ms. Abbamonte has paid the $4,000 contribution amount due 4/1/2019, to begin the
modification process. She has also paid the modification amount of $4,643.14 on 5/1/2019. She
will continue making this payment for a period of 9 months, until the trial ends on 1/1/2020.
Please see attached trial plan agreement.



Please feel free to contact me at any time.




Respectfully,

 /s/ John Gonzalez ______________
John Gonzalez, Esq.
Law Office of John Gonzalez P.C.
johngonzalez@nybklawyer.com




      1
                      Case 8-18-74154-ast                                          Doc 34          Filed 05/01/19          Entered 05/01/19 11:37:24
                     •
                 ~,,;.. BS/ financial
             ~                       Services
                                                                                                                                                                    03-15-2019
            314 S Franklin St./ Second Floor
            PO Box 517
            Titusville, PA 16354
            800-327-7861
            814-217-1366 Fax                                                                                                              Account Number:
            https://myloanweb.com/BSI

             118099-7.25 1 7274-1 .2 1oz




       fl   PAULA ABBAMONTE
            3237 NY ROUTE 112 BUILDING 6 SUITE
            MEDFORD NY 11763
            11,1 •I •I'• hII hI I11,I II I• 11 1111 11 111,I h11, 1,, 11 .. 11111 1I 11I• 11 I

                                                                                                 TRIAL PLAN AGREEMENT

        This Trial Plan Agreement ("Agreement") is made as of 03-15-2019 as used in this Agreement, the words "you" and "your" mean PAULA
        ABBAMON1E. "We", "us", and "our" ·mean BSl--fln-ancial Services. This Agreement is int-ended to provide you with additional time for the
        payment of your loan secured by the Mortgage dated 03-16-2004. We are offering you an opportunity to enter a Trial Period Plan for a
        mortgage modification. This is the first step toward qualifying for more affordable mortgage payments or more manageable terms . It is
        important that you read this information in its entirety so that you completely understand the actions you need to take to successfully
        complete the Trial Period Plan to permanently modify your mortgage.

        Property Address: 17 AVE B, PORT WASHINGTON, NY 11050

        Account Number:

        You have requested that we enter into this Agreement to hold our foreclosure in abeyance. Although we want to help you, we are not
        able to discontinue foreclosure until your Loan is permanently brought current. In consideration of the mutual promises in this
        Agreement, you and we agree as follows notwithstanding anything to the contrary contained in the note or mortgage evidencing your
        Loan :
                 1. You acknowledge that a default occurred, and your Loan has been properly accelerated and is fully due and payable.
                 2. You and we agree that your loan will be modified upon the successful completion of this trial plan if/when the following
                    payments are made, in certified funds, within the grace period of fifteen (15) days from the due date. If you fail to make your
                    payments within those 15 days, you have defaulted on the agreement and it will be terminated . Foreclosure proceedings will
                    resume.

                                   The deposit of $4,000.00 is due 04-01-2019.
                                   9 trial payments of $4,643.14 beginning 05-01-2019 with a final trial plan payment due
                                   on or before 01-01-2020.
                                   All payments made under this Agreement are to be sent to :

                                                                                                  BSI Financial Services
                                                                                                    Attn: Cashiering
                                                                                             314 S Franklin St. or PO Box 517
                                                                                                   Titusville, PA 16354




        Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
        Customer Care Hours : Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8 :00 am to 12:00 pm (ET) .
        Licensed as Debt Collection Agency by the New York City Department of Consumer Affairs, (# 2001485-DCA).
        If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
        liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these

ti      circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
        otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation rema in unimpaired.



5115
                                                                                                                       118099 1 7274-2.2
                     Case 8-18-74154-ast            Doc 34      Filed 05/01/19         Entered 05/01/19 11:37:24



   RE: Account Number:

   You agree to make payments monthly under the trial plan, as follows:
   Payments submitted must be for the full amount agreed to in the Plan and must be received by the due dates listed below. A 15-day
   grace period is provided for the payments included in the Plan. If you miss any of your payments by more than 15 days, you have
   defaulted on the Agreement, it will be terminated, and Foreclosure proceedings will resume .

   AMOUNT AND DATE PAYMENT MUST BE RECEIVED AT
   BSI Financial Services
   ATTN: PAYMENT PROCESSING
   314 S FRANKLIN ST or PO BOX 517
   TITUSVILLE, PA 16354

   OR VIA WIRE TO
   BANK: TEXAS CAPITAL BANK
   BENEFICIARY: BSI PAYMENT IN PROCESS CLEARING ACCOUNT
   2000 MCKINNEY AVE, SUITE 700
   DALLAS, TX 75201
   ABA :
   ACCOUNT NUMBER:
   FINAL CREDIT TO: PAYMENTS/CASHIERING
   REFERENCE INFORMATION: LOAN NUMBER, BORROWER NAME AND PROPERTY ADDRESS

                                            Payment Due Date            Scheduled Payment Plan Amount
                                                04-01-2019                           $4,000.00
                                                05-01-2019                           $4,643.14
                                                06-01-2019                           $4,643 .14
                                                07-01-2019                           $4,643 .14
                                                08-01-2019                           $4,643.14
                                                09-01-2019                           $4,643.14
                                                10-01-2019                           $4,643.14
                                                11-01-2019                           $4,643 .14
                                                12-01-2019                           $4,643.14
                                                01-01-2020                           $4,643.14

   If you have questions about your Trial Period Plan or permanent modification requirements, please contact us at 800-327-7861.




                            Please fold all prior pages and insert with this stub, facing out, into the included envelope.




                                                                                   ATTN : Payment Processing
                                                                                   314 S Franklin St./ Second Floor
                                                                                   PO Box 517
                                                                                   Titusville, PA 16354




~
w
5115
Case 8-18-74154-ast   Doc 34   Filed 05/01/19   Entered 05/01/19 11:37:24
